Exhibit 10.7

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (“Second Amendment”), effective as
of June 28, 2007 (“Second Amendment Effective Date”), is made and entered into
between Rackable Systems, Inc., a Delaware corporation (the “Company”), and
Giovanni Coglitore, (the “Executive”). The Company and the Executive are each
individually referred to in this Second Amendment as a “Party” and are
collectively referred to in this Agreement as the “Parties.” In this Second
Amendment, all capitalized terms that are otherwise undefined will have the
respective meanings specified for such terms as set forth in the Employment
Agreement (as defined below).

RECITALS

A. The Executive and the Company are parties to an Employment Agreement dated
December 23, 2002, as amended (the “Employment Agreement”).

B. The Executive and the Company are parties to a Retention Agreement dated
January 9, 2007 (the “Retention Agreement”) and a Retention Bonus Agreement
dated September 12, 2006, as amended (the “Retention Bonus Agreement”).

C. The Parties desire to amend the Employment Agreement upon the terms set forth
below.

AMENDMENT

In consideration of the mutual promises set forth herein, and other good and
valuable consideration the sufficiency of which is hereby acknowledged by each
Party, the Parties hereby agree as follows:

1. Section 1 of the Employment Agreement shall be amended by extending the end
of the Employment Period to December 31, 2008.

2. Section 2(a) of the Employment Agreement shall be amended such that Executive
shall serve as “Chief Technology Officer of the Company and Head of Rackable
Systems Labs.”

3. Section 2(b) of the Employment Agreement shall be amended by adding the
following sentence to the end of Section 2(b): “Further, the Parties agree that
the Executive shall have flexibility, in the form of non-standard work hours and
the ability to work from a variety of locations, in the way in which he conducts
his duties under this Agreement.”

4. Continued Effect; Conflicts. Except as expressly amended by this Second
Amendment, all terms and conditions of the Employment Agreement remain unchanged
and will continue in full force and effect. In the event of any conflict between
the terms set forth in this Second Amendment and the terms set forth in the
Employment Agreement, the terms of this Second Amendment will govern.

5. Counterparts; Facsimiles. This Second Amendment may be executed in multiple
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument.

6. Complete Agreement. This Second Amendment, together with the Employment
Agreement, embodies the complete agreement and understanding among the Parties
and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way. For the avoidance of doubt, the
Employment Agreement, as amended, does not supersede or preempt any provisions
of the Retention Agreement or the Retention Bonus Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the Second Amendment Effective Date.

 

RACKABLE SYSTEMS, INC.       GIOVANNI COGLITORE    

By:

 

/s/ Mark J. Barrenechea

   

By:

 

/s/ Gio Coglitore

 

Name:

  Mark J. Barrenechea    

Name:

  Gio Coglitore  

Title:

  CEO    

Title:

  CTO   Signature Date: June 29, 2007     Signature Date: July 9, 2007  